Citation Nr: 0601423	
Decision Date: 01/17/06    Archive Date: 01/31/06

DOCKET NO.  03-18 933	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to an increased evaluation for residuals of a 
fracture at T-12 with degenerative changes, currently 
evaluated as 20 percent disabling.


ATTORNEY FOR THE BOARD

M.A. Herman, Counsel





INTRODUCTION

The veteran had active military service from June 1983 to 
April 1987.

This matter comes before the Board of Veterans Appeals 
(Board) on appeal of a January 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Denver, Colorado, that assigned a 20 percent disability 
rating for the service-connected residuals of a fracture at 
T-12 with degenerative changes, effective from September 
2002.  

In August 2004, the Board remanded the matter to the RO to 
obtain additional evidence and cure certain due process 
deficiencies.  The matter was returned to the Board in 
October 2005 for final appellate consideration.


FINDINGS OF FACT

1.  There is no evidence that the veteran's thoracic spine 
disability results in severe loss of range of motion of the 
lumbar spine; forward flexion of the thoracolumbar spine 
limited to 30 degrees or less; favorable ankylosis of the 
entire thoracolumbar spine; severe lumbosacral strain, with 
listing of the whole spine to the opposite side, positive 
Goldthwaite's sign, marked limitation of forward bending in a 
standing position, loss of lateral motion with osteo-
arthritic changes, or narrowing or irregularity of joint 
space, or abnormal mobility on forced motion; severe symptoms 
of intervertebral disc syndrome with recurring attacks with 
intermittent relief; or, incapacitating episodes of 
intervertebral disc syndrome having a total duration of at 
least four weeks during the past year.

2.  The veteran's thoracic spine disability results in mild, 
incomplete paralysis of the sciatic nerve.





CONCLUSIONS OF LAW

1.  The criteria for an increased disability evaluation for 
residuals of a fracture at T-12 with degenerative changes 
have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 
38 C.F.R. §§ 3.102, 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.59, 
4.71a, Diagnostic Codes 5285, 5291, 5292, 5293, 5295 (2002), 
Diagnostic Codes 5285, 5291, 5292, 5293, 5295 (2003), 
Diagnostic Codes 5235, 5242, 5243 (2005).

2.  The criteria for a separate 10 percent disability 
evaluation for right sciatica neuropathy have been met.  38 
U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 
4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, 4.123, 4.124, 
4.124a, Diagnostic Codes 5291, 5292, 8520 (2003), Diagnostic 
Codes 5242, 8520 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), (codified 
at 38 U.S.C.A.  §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 
2002)), imposes obligations on VA in terms of its duty to 
notify and assist claimants.  Under the VCAA, when VA 
receives a complete or substantially complete application for 
benefits, it is required to notify the claimant and his 
representative, if any, of any information and medical or lay 
evidence that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) request that the claimant provide any evidence in his 
possession that pertains to the claim.  




By letters dated in September 2002 and October 2004, the 
first of which was mailed to the veteran prior to the initial 
adjudication of the claim, the RO advised the veteran of the 
essential elements of the VCAA.  The veteran was advised that 
VA would make reasonable efforts to help him get the evidence 
necessary to substantiate his increased rating claim, but 
that he must provide enough information so that VA could 
request any relevant records.  The veteran was advised of the 
evidence that VA had requested.  The veteran was also asked 
to identify any additional information or evidence that he 
wanted VA to try and obtain.  He was advised of the type(s) 
of evidence needed to establish his claim for a higher 
disability evaluation.  The October 2004 letter specifically 
informed the veteran to submit any evidence in his possession 
that pertained to his claim.  The September 2002 and October 
2004 letters therefore provided the notice of all four 
elements that were discussed above.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).  

The January 2003 rating decision, June 2003 Statement of the 
Case (SOC), and Supplemental Statements of the Case (SSOCs) 
dated in August 2004 and October 2005 collectively notified 
the veteran of the relevant laws and regulations and 
essentially advised him of the evidence necessary to 
substantiate his increased rating claim.  The June 2003 SOC 
specifically set forth the regulations pertaining to VA's 
duty to assist, thus notifying the veteran of his and VA's 
respective obligations to obtain different types of evidence.  
These documents also advised the veteran of the evidence of 
record, adjudicative actions taken, and of the reasons and 
bases for denial.  

Treatment records have been obtained from Invision Imaging, 
K.S. Boyle, M.D., and the Denver Spine Center.  The veteran 
has not identified any additional outstanding medical records 
that would be pertinent to the claims on appeal.  The veteran 
was afforded VA examinations in October 2002 and August 2005 
for the purpose of determining the nature and severity of his 
thoracic spine disability.  The Board therefore finds that VA 
has satisfied its duty to notify (each of the four content 
requirements) and the duty to assist pursuant to the VCAA.  
See 38 U.S.C.A. §§ 5102 and 5103 (West 2002); 38 C.F.R. §§ 
3.159(b), 20.1102 (2005); Pelegrini v. Principi, 18 Vet. App. 
112 (2004) (Pelegrini II); Quartuccio v. 



Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 19 
Vet. App. 103 (2005).  The veteran has not claimed that VA 
has failed to comply with the notice requirements of the 
VCAA.


Analysis

38 U.S.C. § 7104 indicates that Board decisions must be based 
on the entire record, with consideration of all the evidence.  
In Timberlake v. Gober, 14 Vet. App. 122 (2000), the Court 
held, in pertinent part, that the law requires only the Board 
address its reasons for rejecting evidence favorable to the 
claimant.  The Federal Circuit has also held that the Board 
must review the entire record, but does not have to discuss 
each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity. 38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R., Part 4 (2005).  Separate diagnostic codes identify 
the various disabilities.  38 C.F.R. § 4.1 requires that each 
disability be viewed in relation to its history and that 
there be emphasis upon the limitation of activity imposed by 
the disabling condition.  38 C.F.R. § 4.2 requires that 
medical reports be interpreted in light of the whole recorded 
history, and that each disability must be considered from the 
point of view of the veteran working or seeking work.  38 
C.F.R. § 4.7 provides that, where there is a question as to 
which of two disability evaluations shall be applied, the 
higher evaluation is to be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating is to be assigned.

The regulations do not give past medical reports precedence 
over current findings.  Francisco v. Brown, 7 Vet. App. 55, 
58 (1994).  While the evaluation of a service-connected 
disability requires a review of the appellant's medical 
history with regard to that disorder, the Court has held 
that, where entitlement to compensation has already been 
established, and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Id.; 38 C.F.R. §§ 4.1, 4.2.

An evaluation of the level of disability present also 
includes consideration of the functional impairment of the 
veteran's ability to engage in ordinary activities, including 
employment.  38 C.F.R. § 4.10.

Under 38 C.F.R. § 4.40, functional loss may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior on motion.  Weakness is as important as limitation 
of motion, and a part that becomes painful on use must be 
regarded as seriously disabled.  Under 38 C.F.R. § 4.45, 
factors of joint disability include increased or limited 
motion, weakness, fatigability, or painful movement, 
swelling, deformity or disuse atrophy.  Under 38 C.F.R. 
§ 4.59, painful motion is an important factor of disability 
from arthritis and actually painful joints are entitled to at 
least the minimum compensable rating for the joint.

Where functional loss is alleged due to pain upon motion, the 
provisions of 38 C.F.R. §§ 4.40 and 4.45 must be considered.  
DeLuca v. Brown, 8 Vet. App. 202, 207-08 (1995).  Within this 
context, a finding of functional loss due to pain must be 
supported by adequate pathology, and evidenced by the visible 
behavior of the claimant.  Johnston v. Brown, 10 Vet. App. 
80, 85 (1997).

When a new statute is enacted or a new regulation is issued 
while a claim is pending before VA, VA must first determine 
whether the statute or regulation identifies the types of 
claims to which it applies.  If the statute or regulation is 
silent, VA must determine whether applying the new provision 
to claims that were pending when it took effect would produce 
genuinely retroactive effects.  If applying the new provision 
would produce such retroactive effects, VA ordinarily should 
not apply the new provision to the claim.  If applying the 
new provision would not produce retroactive effects, VA 
ordinarily must apply the new provision.  Statutes and 
regulations are presumed not to apply in any manner that 
would produce genuinely retroactive effects, unless the 
statute or regulation itself provides for such retroactivity.  
See VAOPGCPREC 7-2003 (Nov. 19, 2003); see also Landgraf v. 



USI Film Products, 511 U.S. 244 (1994); Regions Hospital v. 
Shalala, 522 U.S. 448 (1998); Kuzma v. Principi, 341 F.3d 
1327 (Fed. Cir. 2003).

Under 38 C.F.R. § 4.71a, and prior to September 26, 2003, 
Diagnostic Code 5285 provided for the residuals of fracture 
of vertebra.  Under this diagnostic code a 100 percent rating 
was assigned with cord involvement, when the veteran is 
bedridden or requires long leg braces.  A 60 percent rating 
was without cord involvement; abnormal mobility requiring 
neck brace (jury mast).  In other cases, the disability was 
rated in accordance with definite limited motion or muscle 
spasm, adding 10 percent for demonstrable deformity of 
vertebral body.

Under 38 C.F.R. § 4.71a, and prior to September 26, 2003, 
Diagnostic Code 5291, which pertained to limitation of motion 
of the thoracic spine, the veteran was rated using the 
following criteria:

Severe...................................
.......... ...........10 
Moderate.................................
.......... .........10 
Slight...................................
.......... ...........    0

Under 38 C.F.R. § 4.71a, and prior to September 26, 2003, 
Diagnostic Code 5292, which pertained to limitation of motion 
of the lumber spine, the veteran was rated using the 
following criteria:

Severe...................................
.......... ...........40 
Moderate.................................
.......... .........20 
Slight...................................
.......... ............10

Under 38 C.F.R. § 4.71a, and prior to September 26, 2003, 
Diagnostic Code 5295, which pertained to lumbosacral strain, 
evaluations were assigned as follows: 




Severe; with listing of the whole spine 
to the opposite side, positive 
Goldwaithe's sign, marked limitation of 
forward bending in the standing position, 
loss of lateral motion with osteo-
arthritic changes, or narrowing or 
irregularity of the joint space, or some 
of the above with abnormal mobility on 
forced motion. ................... 40

With muscle spasm on extreme forward 
bending, 
loss of lateral spine motion, unilateral, 
in standing position ...................................................... 
20

With characteristic pain on motion 
...................... 10

With slight subjective symptoms only 
.................... 0

Under the rating criteria in effect prior to September 23, 
2002, intervertebral disc syndrome was evaluated as follows:

Pronounced; with persistent symptoms 
compatible with sciatic neuropathy with 
characteristic pain and demonstrable 
muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to site 
of diseased disc, little intermittent 
relief.................................60

Severe; recurring attacks, with 
intermittent relief .......40

Moderate; recurring 
attacks..................................
....... 20

Mild.....................................
........................................  
10

38 C.F.R. § 4.71a, Diagnostic Code 5293 (2002).




The regulations regarding intervertebral disc syndrome were 
revised effective September 23, 2002.  Under the revised 
regulations, intervertebral disc syndrome was evaluated as 
follows:

Evaluate intervertebral disc syndrome 
(preoperatively or postoperatively) 
either on the total duration of 
incapacitating episodes over the past 12 
months or by combining under Sec.  4.25 
separate evaluations of its chronic 
orthopedic and neurologic manifestations 
along with evaluations for all other 
disabilities, whichever method results in 
the higher evaluation.

With incapacitating episodes having a 
total duration of at least six weeks 
during the past 12 months.............60

With incapacitating episodes having a 
total duration of at least four weeks but 
less than six weeks during the past 12 
months...................................
.......................40

With incapacitating episodes having a 
total duration of at least two weeks but 
less than four weeks during the past 12 
months...................................
.......................20

With incapacitating episodes having a 
total duration of at least one week but 
less than two weeks during the past 12 
months...................................
.......................10

Note (1): For purposes of evaluations 
under 5293, an incapacitating episode is 
a period of acute signs and symptoms due 
to intervertebral disc syndrome that 
requires bed rest prescribed by a 
physician and treatment by a physician. 
"Chronic orthopedic and neurologic 
manifestations" means orthopedic and 
neurologic signs and symptoms resulting 
from intervertebral disc syndrome that 
are present constantly, or nearly so.

Note (2): When evaluating on the basis of 
chronic manifestations, evaluate 
orthopedic disabilities using evaluation 
criteria for the most appropriate 
orthopedic diagnostic code or codes. 
Evaluate neurologic disabilities 
separately using evaluation criteria for 
the most appropriate neurologic 
diagnostic code or codes.

Note (3): If intervertebral disc syndrome 
is present in more than one spinal 
segment, provided that the effects in 
each spinal segment are clearly distinct, 
evaluate each segment on the basis of 
chronic orthopedic and neurologic 
manifestations or incapacitating 
episodes, whichever method results in a 
higher evaluation for that segment.

38 C.F.R. § 4.71a, Diagnostic Code 5293 (2003).

The regulations regarding diseases and injuries to the spine, 
to include intervertebral disc syndrome, were again revised 
effective September 26, 2003.  Under these revised 
regulations, the back disability is evaluated under the 
formula for rating intervertebral disc syndrome based on 
incapacitating episodes, diseases and injuries to the spine 
are to be evaluated under diagnostic codes 5235 to 5243 as 
follows:

With or without symptoms such as pain 
(whether or not it radiates), stiffness, 
or aching in the area of the spine 
affected by residuals of injury or 
disease
Unfavorable ankylosis of the entire 
spine.............100

Unfavorable ankylosis of the entire 
thoracolumbar 
spine  .....................................................50


Unfavorable ankylosis of the entire 
cervical spine; or, forward flexion of 
the thoracolumbar spine 30 degrees or 
less; or, favorable ankylosis of the 
entire thoracolumbar 
spine....................................40

Forward flexion of the cervical spine 15 
degrees or less; or, favorable ankylosis 
of the entire cervical 
spine...............................................
..............30

Forward flexion of the thoracolumbar 
spine greater than 30 degrees but not 
greater than 60 degrees; or, forward 
flexion of the cervical spine greater 
than 15 degrees but not greater than 30 
degrees; or, the combined range of 
motion of the thoracolumbar spine not 
greater than 120 degrees; or, the 
combined range of motion of the cervical 
spine not greater than 170 degrees; or, 
muscle spasm or guarding severe enough 
to result in an abnormal gait or 
abnormal spinal contour such as 
scoliosis, reversed lordosis, or 
abnormal 
kyphosis....................................................20

Forward flexion of the thoracolumbar 
spine greater than 60 degrees but not 
greater than 85 degrees; or, forward 
flexion of the cervical spine greater 
than 30 degrees but not greater than 40 
degrees; or, combined range of motion of 
the thoracolumbar spine greater than 120 
degrees but not greater than 235 
degrees; or, combined range of motion of 
the cervical spine greater than 170 
degrees but not greater than 335 
degrees; or, muscle spasm, guarding, or 
localized tenderness not resulting in 
abnormal gait or abnormal spinal 
contour; or, vertebral body fracture 
with loss of 50 percent or more of the 
height.........................................................10

Note (1): Evaluate any associated 
objective neurologic abnormalities, 
including, but not limited to, bowel or 
bladder impairment, separately, under an 
appropriate diagnostic code.

Note (2): (See also Plate V.) For VA 
compensation purposes, normal forward 
flexion of the cervical spine is zero to 
45 degrees, extension is zero to 45 
degrees, left and right lateral flexion 
are zero to 45 degrees, and left and 
right lateral rotation are zero to 80 
degrees. Normal forward flexion of the 
thoracolumbar spine is zero to 90 
degrees, extension is zero to 30 
degrees, left and right lateral flexion 
are zero to 30 degrees, and left and 
right lateral rotation are zero to 30 
degrees. The combined range of motion 
refers to the sum of the range of 
forward flexion, extension, left and 
right lateral flexion, and left and 
right rotation.  The normal combined 
range of motion of the cervical spine is 
340 degrees and of the thoracolumbar 
spine is 240 degrees.  The normal ranges 
of motion for each component of spinal 
motion provided in this note are the 
maximum that can be used for calculation 
of the combined range of motion.

Note (3): In exceptional cases, an 
examiner may state that because of age, 
body habitus, neurologic disease, or 
other factors not the result of disease 
or injury of the spine, the range of 
motion of the spine in a particular 
individual should be considered normal 
for that individual, even though it does 
not conform to the normal range of 
motion stated in Note (2). Provided that 
the examiner supplies an explanation, 
the examiner's assessment that the range 
of motion is normal for that individual 
will be accepted.

Note (4): Round each range of motion 
measurement to the nearest five degrees.

Note (5): For VA compensation purposes, 
unfavorable ankylosis is a condition in 
which the entire cervical spine, the 
entire thoracolumbar spine, or the 
entire spine is fixed in flexion or 
extension, and the ankylosis results in 
one or more of the following: difficulty 
walking because of a limited line of 
vision; restricted opening of the mouth 
and chewing; breathing limited to 
diaphragmatic respiration; 
gastrointestinal symptoms due to 
pressure of the costal margin on the 
abdomen; dyspnea or dysphagia; 
atlantoaxial or cervical subluxation or 
dislocation; or neurologic symptoms due 
to nerve root stretching. Fixation of a 
spinal segment in neutral position (zero 
degrees) always represents favorable 
ankylosis.

Note (6): Separately evaluate disability 
of the thoracolumbar and cervical spine 
segments, except when there is 
unfavorable ankylosis of both segments, 
which will be rated as a single 
disability.

Formula for Rating Intervertebral Disc 
Syndrome Based on Incapacitating 
Episodes

With incapacitating episodes having a 
total duration of at least six weeks 
during the past 12 months.............60




With incapacitating episodes having a 
total duration of at least four weeks but 
less than six weeks during the past 12 
months...................................
.......................40

With incapacitating episodes having a 
total duration of at least two weeks but 
less than four weeks during the past 12 
months...................................
.......................20

With incapacitating episodes having a 
total duration of at least one week but 
less than two weeks during the past 12 
months...................................
.......................10

38 C.F.R. § 4.71a, Diagnostic Codes 5235 - 5243 (2004)

As noted above, the criteria for rating intervertebral disc 
syndrome under Diagnostic Code 2593 that became effective on 
September 23, 2002, contained a note defining incapacitating 
episodes and chronic orthopedic and neurologic 
manifestations.  The Federal Register version setting forth 
the final rule indicates that the three notes following the 
version of Diagnostic Code 5293 that became effective on 
September 23, 2002, were deleted when intervertebral disc 
syndrome was reclassified as Diagnostic Code 5243 in the 
criteria that became effective on September 26, 2003.  This 
was apparently inadvertent and has now been corrected by 69 
Fed. Reg. 32,449, 32,450 (June 10, 2004), a final correction 
that was made effective September 26, 2003.

An October 1990 rating decision granted service connection 
for residuals of a fracture of the thoracic spine.  A 
noncompensable disability evaluation was assigned.  
Thereafter, by a rating action dated in June 1999, the 
noncompensable disability evaluation was increased to 10 
percent.  That rating remained in effect until the veteran 
filed his claim for an increased rating in September 2002.  
As noted above, the 10 percent disability evaluation assigned 
to the veteran's thoracic spine disability was increased to 
20 percent, effective from September 2002.

Records received from Invision Imaging, Dr. Boyle, and the 
Denver Spine Center have been reviewed.  The veteran was seen 
for an initial evaluation by Dr. Boyle in August 2004.  He 
reported that he had fractured three of his lumbar vertebrae 
during his active military service, and that he had been 
suffering from chronic low back pain since that time.  The 
veteran indicated that he had had some exacerbations 
requiring hospitalization.  He said his most recent 
hospitalization had been in 1999.  He stated his low back 
pain was increased from prolonged sitting or standing.  He 
also endorsed radiation pain down the right posterior thigh.  
On physical examination, the veteran had a full range of 
motion of the back.  There was mild spasm of the right lumbar 
area.  Straight leg raising was negative.  Sensation and 
strength were intact.  The veteran had an absent ankle jerk 
on the right.  In this regard, Dr. Boyle noted the veteran 
had undergone Achilles tendon surgery.  The assessment was 
chronic low back pain.  Dr. Boyle stated that the veteran 
most likely had degenerative arthritis secondary to his in-
service injury with possible nerve impingement.  

Similar findings are made in treatment records from the 
Denver Spine Center.  When the veteran was seen in September 
2004, he complained of chronic low back pain since his active 
service and the progressive onset of pain into his right 
lower extremity since 2002.  He said he derived the most 
relief from bed rest, pain and anti-inflammatory medications, 
and bracing.  His gait was within normal limits.  Palpation 
produced no tenderness or muscle spasm.  On range of motion 
testing, forward flexion was to 80 degrees and lateral 
bending was to 30 degrees with no evidence of pain.  
Extension was to 30 degrees and painful to returning to an 
upright position.  Straight leg raising was negative 
bilaterally.  Motor function testing was 5/5.  Sensation was 
intact and within normal limits.  Deep tendon reflexes were 
two plus and equal at the knees, two plus at the left ankle, 
and one plus at the right ankle.  Reference was made to 
imaging studies were performed in September 2004.  The 
impression was lumbar pain with right lower extremity 
radiculopathy and history of spinal compression fracture.  A 
November 2004 follow up note included the clinical impression 
that the veteran suffered from mechanical low back pain that 
was either the result of a degenerative disc at the L5-S1 
level or compensatory hyperlordosis from a mild kyphosis at 
T11-12.

Radiological reports from Invision Imaging were attached to 
the records received from both health care providers.  The 
report of a lumbar spine x-ray revealed good alignment of the 
vertebral bodies and minimal anterior wedging of T-12.  A X-
ray of the thoracic spine showed minimal degenerative changes 
but not fracture.  A MRI of the lumbar spine revealed mild 
central disc protrusion at T11-12 and mild degeneration and 
disc protrusion at L5-S1 without nerve root impingement.  All 
three studies were performed in September 2004.

Consideration has also been given to reports of VA 
examinations conducted in October 2002 and August 2005.  At 
his October 2002 examination, the veteran complained of 
chronic low back pain since suffering a T12 fracture in 
service.  He said the level of pain had slowly progressed 
over time.  He stated that prolonged sitting, standing, or 
walking exacerbated his symptoms.  The veteran indicated that 
he had recently started to experience radiation down his left 
lower extremity.  He denied missing any type from work due to 
back pain but indicated that he occasionally needed to rest 
his back.  He stated his back disability limited his ability 
to lift objects.  Visual inspection of the back showed no 
obvious abnormalities.  He had significant tenderness to 
palpation the midline but some toward his paraspinous 
musculature area.  The thoracolumbar spine presented forward 
flexion 95 degrees with mild pain starting at that point, 
extension 30 degrees, and left lateral flexion limited to 30 
degrees with normal noted to 40 degrees.  Right lateral 
flexion and bilateral rotation were within normal limits.  In 
contemplation of DeLuca, the examiner stated that would be no 
change to forward flexion, extension, or lateral flexions.  
Straight leg raising on the left caused significant pain at 
50 degrees.  Straight leg raising on the right resulted in no 
pain.  Strength and sensation were normal in the lower 
extremities.  X-rays of the lumbar spine were noted be 
normal.  The diagnosis was traumatic fracture at T12 with 
residuals of chronic pain and reduction of 10 degrees in left 
lateral flexion.

At his August 2005 orthopedic examination, the veteran 
endorsed symptoms of lower thoracic and upper lumbar pain, 
stiffness, and poor function.  He denied radiation into 
either leg.  He said the condition did not effect his ability 
to walk.  He stated he had missed six days of work due to 
incapacitating episodes over the past 12 months.  He 
maintained that increased pain caused increased functional 
impairment.  The veteran had normal contour and alignment of 
the thoracolumbar spine.  There was no significant thoracic 
kyphosis or increased lumbar lordosis.  Minimal paralumbar 
and parathoracic tendonitis was present.  The thoracolumbar 
spine presented forward to 60 degrees, extension to 50 
degrees, and lateral flexion and rotation to 30 degrees 
bilaterally.  The veteran was noted to have experienced pain 
only at near full extension.  There was no gross 
fatigability, weakness, or incoordination seen.  X-rays taken 
for the examination were noted to be normal. The diagnosis 
was post-traumatic degenerative changes with evidence of mild 
old compression fracture at T12 with mild degenerative disc 
disease.  In consideration of the DeLuca precedent, the 
examiner stated that the veteran would likely experience an 
additional loss of five degrees in lumbar extension.  The 
veteran's overall level disability was described as being 
between mild and moderate.  

At his August 2005 neurological examination, the veteran 
complained of daily back pain.  He graded the pain as a five 
or six on a scale of one to ten.  He said he could sit no 
longer than two to three hours before having to get up and 
walk around.  He stated he had been experiencing sciatic 
symptoms down the right leg for the past three year.  He 
described a tingling, painful symptom that radiated down 
toward his knee.  The veteran indicated that he exercised at 
a moderate level.  He said he had missed two days of work 
during the past year due to back pain.  In those instances, 
he stated that he spent the day in bed and performed light 
household chores.  He said bedrest only provided marginal 
relief.  He denied any problems with urination.  There was no 
atrophy of the lower extremities.  Sensory exam was intact to 
pin, vibration, light touch, position, and temperature in 
both feet.  Reflexes were two plus at the knees, ankles, and 
toes.  Reference was made to the September 2004 X-rays and 
MRI reports.  The diagnosis was compression fracture T12 and 
L1.  The examiner stated that the veteran had chronic low 
back pain, status post compression fractures at T12 and, to a 
milder degree, at L1.  He said the veteran currently had 
sciatica down the right leg, which occurred intermittently 
typically several times a month and resulted in missed work 
twice over the past year.

On review of the foregoing, the Board finds that the 
veteran's thoracic spine disability is appropriately 
evaluated as 20 percent disabling.  There is no evidence of 
listing of the whole spine or a positive Goldthwaite's sign, 
which are necessary findings to achieve a 40 percent rating 
under Diagnostic Code 5295.  There is also no evidence to 
support an increased (40 percent) rating under the criteria 
governing intervertebral disc syndrome.  See 38 C.F.R. § 
4.71a, Diagnostic Code 5293 (2002), Diagnostic Code 5293 
(2003), Diagnostic Code 5243 (2005).  Although the veteran 
has complained of pain radiating into his right lower 
extremity, the MRI performed in September 2004 only showed 
mild disc protrusion at T11-12 and L5-S1 without impingement.  
There is also no clear evidence demonstrating nerve 
involvement.  The August 2005 neurological examination 
indicated that the veteran had an essentially normal 
neurological examination.  The veteran was nevertheless 
diagnosed as having sciatica.  Radiculopathy was also 
diagnosed by the Denver Spine Center.  However, even assuming 
that the veteran suffers from intervertebral disc syndrome, 
there is no evidence that the veteran experiences severe 
recurring attacks of intervertebral disc syndrome with 
intermittent relief, or that he experiences any 
incapacitating episodes resulting from intervertebral disc 
syndrome of at least four weeks during the past year.  The 
veteran reported only missing six days of work over the past 
year due to back problems.  Further, the report of the August 
1999 described the veteran's as only mild.  In other words, 
the Board finds that a disability evaluation under the rating 
criteria for lumbosacral strain or intervertebral disc 
syndrome would not yield a higher rating.

With respect to loss of range of motion of the thoracic 
spine, the veteran is currently receiving in excess of the 
maximum schedular rating under the "old" Diagnostic Code 
5291.  There is also no evidence of severe limitation of 
motion of the lumbar spine, or that his back disability has 
resulted in limitation of forward flexion of the 
thoracolumbar spine to 30 degrees or less or favorable 
ankylosis of the entire thoracolumbar spine, which would 
support the grant of a higher (40 percent) rating under the 
"old" Diagnostic Code 5292 or "new" Diagnostic Code 5242.  
At his April 2005 VA examination, the veteran demonstrated 
forward flexion to 60 degrees with no pain evidence and 
backward extension to "50" degrees.  This was the worse 
demonstration of loss of range of motion during the appeal 
period.  Slightly better ranges of motion were shown at the 
2002 VA examination and in the reports from Dr. Boyle and the 
Denver Spine Center.  The Board also finds that the medical 
evidence does not reflect objective evidence of pain, 
instability, or weakness greater than that contemplated by 
the 20 percent rating.  The Board's attention is particularly 
drawn to the August 2005 examination report that indicated 
the veteran did not experience any fatigability, weakness, or 
incoordination as a result of his back disability, and that 
any additional loss of range of motion due to pain would 
equate to a 5 degree loss of extension.  The October 2002 VA 
examination report noted that the DeLuca protocol would not 
result in any additional loss of range of motion.  
Application of 38 C.F.R. §§ 4.40, 4.45, and 4.59 therefore 
does not provide a basis for a rating higher than 20 percent.

Neuritis, cranial or peripheral, characterized by loss of 
reflexes, muscle atrophy, sensory disturbances, and constant 
pain, at times excruciating, is to be rated on the scale 
provided for injury of the nerve involved, with a maximum 
equal to severe, incomplete paralysis. 38 C.F.R. § 4.123.  
The maximum rating which may be assigned for neuritis not 
characterized by organic changes as noted above will be that 
for moderate, or with sciatic nerve involvement, for 
moderately severe, incomplete paralysis.  Id.  Neuralgia, 
cranial or peripheral, characterized usually by a dull and 
intermittent pain, of typical distribution so as to identify 
the nerve, is to be rated on the same scale, with a maximum 
equal to moderate, incomplete paralysis.  38 C.F.R. § 4.124.

The aforementioned and discussed August 2005 VA neurological 
examination indicates that the veteran experiences some 
neurological manifestations, which may be associated with his 
bulging discs and/or compression fracture at T12 and L1.  The 
examiner described the veteran as having sciatica that 
radiated down his right leg.  Accordingly, the Board will 
evaluate the veteran's chronic neurological manifestations 
pursuant to Diagnostic Code 8520, Sciatic nerve.  

The Rating Schedule provides ratings for disability of the 
sciatic nerve (or neuritis or neuralgia) when there is 
evidence of mild incomplete paralysis (10 percent), moderate 
incomplete paralysis (20 percent), moderately severe 
incomplete paralysis (40 percent), severe incomplete 
paralysis with marked muscular atrophy (60 percent),or 
complete paralysis when the foot dangles and drops, has no 
active movement possible of muscles below the knee, and with 
flexion of knee weakened or (very rarely) lost (80 percent).  
See 38 C.F.R. § 4.124, Diagnostic Codes 8520, 8620, 8720.  It 
is noted that the term "incomplete paralysis" indicates a 
degree of lost or impaired function substantially less than 
the type picture for complete paralysis given with each 
nerve, whether due to varied level of the nerve lesion or to 
partial regeneration.  When the involvement is wholly 
sensory, the rating should be for the mild, or at most, the 
moderate degree.

On examination in August 2005, the veteran had a normal 
neurologic examination with respect to strength, sensation, 
and reflexes.  The examiner nevertheless described the 
veteran's overall symptoms (neurological) as being mild.  The 
records received from Dr. Boyle and the Denver Spine Center 
also revealed that the veteran's complaints were primarily 
subjective, and that he had relatively normal neurological 
evaluations.  A diminished ankle jerk was presented in both 
instances.  No other neurological deficits were described.    
The Board finds that these findings approximate no more than 
mild paralysis of the sciatic nerve, and that a 10 percent 
evaluation is warranted under Diagnostic Code 8520.

Finally, to accord justice in an exceptional case where the 
schedular standards are found to be inadequate, the field 
station is authorized to refer the case to the Chief Benefits 
Director or the Director, Compensation and Pension Service 
for assignment of an extraschedular evaluation commensurate 
with the average earning capacity impairment.  38 C.F.R. § 
3.321(b)(1) (2005).  The criterion for such an award is a 
finding that the case presents an exceptional or unusual 
disability picture with related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical application of 
regular schedular standards.  The Court has held that the 
Board is precluded by regulation from assigning an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance; however, the Board is not precluded from 
raising this question, and in fact is obligated to liberally 
read all documents and oral testimony of record and identify 
all potential theories of entitlement to a benefit under the 
law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  
The Court further held that the Board must address referral 
under 38 C.F.R. §3.321(b)(1) only where circumstances are 
presented which the Director of VA's Compensation and Pension 
Service might consider exceptional or unusual.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).  

In this case, the evidence of record does not indicate the 
veteran is frequently hospitalized for his service-connected 
thoracic spine disability.  There is no objective evidence 
that this disability, in and of itself, has resulted in 
marked interference with employment.  Having reviewed the 
record with these mandates in mind, the Board finds no basis 
for further action.  See VAOPGCPREC 6-96.


ORDER

Entitlement to an increased evaluation for residuals of a 
fracture at T-12 with degenerative changes is denied.

Entitlement to a 10 percent disability evaluation for right 
sciatic neuropathy, as a residual of a fracture at T-12 with 
degenerative changes, is granted, subject to the criteria 
governing payment of monetary benefits.



____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


